DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s response filed on 29 April 2021 and the Information Disclosure Statement filed 21 May 2021
This office action is made Non Final.
Claims 1, 18, and 19 were amended.
Claims 1-20 are pending for examination.  Claims 1 and 19-20 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/21 has been entered.

Information Disclosure Statement
The information disclosure statement filed 5/21/2021 fails to comply with 37 CFR 1.97, 1.98 and MPEP § 609 because: 

2) The IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A full copy of Reference 416 was not provided to the Office/Examiner. Note: Only providing the abstract of the reference does not fulfill this requirement. In addition,  a legible copy of Reference 580 was not provided to the Office/Examiner. The copy of the reference was not a clear, clean, readable copy to the Examiner, wherein the provided copy's text is too small for the Examiner to read and fully understand the reference.  
3) References 552 and 564 under NPL fails to comply with 37 CFR 1.98(b)(3) that states "3) Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date." These listings of references in the IDS do not include at least all of the required information as stated for each listing. 
4) Reference 593 under NPL fails to comply with comply with 37 CFR 1.97, 1.98 and MPEP § 609 because the listing IDS states page 25 and 997 were provided. However, pages 25, and 997 were not provided. It also unclear if it meant to state 997 pages were provided, but a copy of a reference of 997 pages was provided. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, and 17-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Nie (US Patent No. 7631277) in further view of Birkbeck (US Publication No. 20150143239)(disclosed in IDS filed on 12/27/2016) in further view of Cuban (US Publication No.  20170053169) in further view of Brown (US Publication No. 20110064388).
As per independent Claim 1, Nie teaches a method comprising (Abstract):
retrieving a multi-view interactive digital media representation of image data, wherein the multi-view interactive digital media representation includes a plurality of two-dimensional (2D) images that were captured wherein the 2D images comprise separate content and context models which are fused together to render the multi-view interactive digital media representation navigable in one or more dimensions by selecting a viewpoint from which to view the image data, wherein the models are fused based and  wherein the content model includes an object and the context model includes scenery surrounding the object (col. 2 lines 1-20, col. 3 lines 43-67, col. 4 lines 1-67, col. 5 lines 1-13, col. 6 lines 45-60, indicate integrating (retrieving) a viewing scene of multi-dimensional media objects (multi-view interactive digital media representation), where the viewing scene (multi-view interactive digital media representation) includes a plurality of images (col. 3, lines 65-67, col. 4 lines 1-30) composited or combined together (fused together) into a scene (col. 3 lines 43-65) defining scene objects (content and context models), where the scene objects (content and context models) include foreground objects (object) and background objects (scenery surrounding the object) (col. 4 lines 60-67, col. 5 lines 1-13). In addition, Nie discloses taking at least a plurality of images and combining them together into a scene wherein the scene defining scene objects (content and context models), where the scene objects (content and context models) include foreground objects (object) and background objects (scenery surrounding the object). For example, in one example, Nie discloses a first set of 2D images representing a bust is combined/fused together with a second set of 2D images that represent a school room. (Col 7, lines 39-48; FIG 5A, B)The combination forms a fused scene of an object with a 
retrieving audio data to be integrated into the multi-view interactive digital media representation (Nie, col. 3 lines 43-65, indicate retrieving audio/soundtrack (audio data) to be associated (integrated) into the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation));
attaching the audio data to the multi-view interactive digital media representation such that a certain portion of the audio is played when a certain position or frame in the multi-view interactive digital media representation is reached during navigation (col. 3 lines 43-65, indicate associating the audio/sound track to the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation) such that a location of the audio/sound track associated with the object in the viewing scene of multi-dimensional media objects (multi-view interactive digital media 
associating a first segment with a first position in the multi-view interactive digital media representation (col. 3 lines 43-65, indicate associating a first location of the audio/soundtrack (first segment) with a first position in the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation)); and
playing the audio data in coordination with the multi-view interactive digital media representation based on a user’s navigation through the multi-view interactive digital media representation, wherein the first position in the multi-view interactive digital media representation triggers playback of the first segment, wherein the first position is a position of an object of a position of a capture device (col. 3 lines 43-67, col. 4 lines 1-30, col. 4 lines 60-67, col. 5 lines 1-13, indicate playing the audio/soundtrack (audio data) in coordination with the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation) based on a user’s manipulation/navigation through the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation), where the first position in the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation) triggers playback of the first location of the audio/soundtrack (first segment), wherein the first position is a position of an object of a position 
However, Nie fails to specifically disclose the plurality of two-dimensional (2D) images captured from a mobile device. However, Birkbeck discuss receiving an interactive multi-view player interface comprising where the interactive multi-view player interface includes a plurality of media items associated with a real-word event (paragraphs  [0006]-[0007]) captured from a camera generating an multi-view video content and interactive multi-view module (paragraphs [0020]-[0021]), where the plurality of media items associated with their real word 3D locations (paragraph [0019]) with geographic position determined from relative positions of the camera used to capture the media items (0007-0008, 0031). (0006-0008, 0019-0020,0027) Thus, Birkbeck teaches retrieving a multi-view interactive digital media representation, wherein the multi-view interactive digital media representation includes a plurality of two-dimensional (2D) images captured from a mobile device. 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “retrieving a multi-view interactive digital media representation” above, wherein the multi-view interactive digital media representation includes a plurality of two-dimensional (2D) images captured from a mobile device as suggested by Birkbeck into Nie’s system because both systems generate/create an interactive multi-view images/objects.  The combination would enable Nie’s system to utilize the time synchronization which enables seamless transition from different viewpoints of an event, rather than the typical playlist type of transition available from most sharing sites today, where linking the 
Furthermore, the cited art fails to specifically disclose wherein the 2D images are separated into content and context models which are fused together, wherein the models are fused based in part on location information captured from an inertial measurement unit at the mobile device, wherein the content model includes an object and the context model includes scenery surrounding the object. However, Cuban disclose an unmanned aerial vehicle (UAV) can include one or more cameras for capturing image data within a field of view that depends in part upon the location and orientation of the UAV (Abstract) comprising identifying background regions (scenery surrounding object) using the background separation process to subtract out the effects of the motions of the objects in the image data (paragraph [0049]) where the motions of the objects and the background regions are included within the image data based on the location and orientation captured from inertial sensors of a device (paragraph [0049]) such as a mobile device (paragraph [0015]). In other words, for clarification purposes, Cuban records image data (e.g. 2D images) using inertial sensors (IMU) wherein the background of the image data and the objects in the image data are separated.(0049: discloses the background is separated from the image data; abstract: discloses identifying objects in the image data). The separated object from the images is considered an content model since it contains the object and the separated background is considered a context model since the background (scenery) surrounds 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “retrieving a multi-view interactive digital media representation” above, a plurality of images captured from a mobile device, wherein the plurality of images include 2D images with location information from the mobile device as suggested by Cuban into Nie and Birkbeck’s systems because all these systems relate to interactive image data.  The combination would enable Nie and Birkbeck’s systems to overcome one or more of the aforementioned and other deficiencies experienced in conventional approaches to locating and identifying physical objects by enabling these objects to be identified, counted, tracked, monitored, and/or otherwise accounted for through the use of captured image data as Cuban suggested in paragraph [0014].
Therefore, in conjunction, the combination of Cuban with Nie teaches the limitation the 2D images are separated into content and context models which are fused together to render the multi-view interactive digital media representation navigable in one or more dimensions by selecting a viewpoint from which to view the image data, wherein the models are fused based in part on location information captured from an 
Furthermore, the cited art does teach wherein the audio data and the plurality of images are captured separately, and wherein the audio file can be a separate audio file recorded at a different time from the plurality of images and can be unrelated to the plurality of images. However, Brown teaches disclose a customized animation video system comprising retrieving custom audio data from a database of pre-recorded content to be incorporated (integrated) into the animated video segments (the multi-view interactive digital media representation) (0078) wherein the custom audio data and the animated video segments are captured separately (paragraphs [0081]-[0082], [0110]), and wherein the custom audio data is a separate pre-recorded audio file selected by the user or automatically by the system from the database of pre-recorded content (0082). Thus, Brown teaches retrieving audio data to be integrated into the multi-view interactive digital media representation, wherein the audio data and the plurality of images are captured separately, and wherein the audio data can include a separate audio file recorded at a different time from the plurality of images.
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “retrieving audio data to be integrated” above, wherein the audio data and the plurality of images are captured separately, and wherein the audio data can include a separate audio file recorded at a different time from the plurality of images as suggested by Brown into Nie, Birkbeck and Cuban’s systems because all these systems relate to interactive image data.  The combination would allow animations in Nie, Birkbeck and 

As per dependent Claim 2, Nie teaches wherein the audio data is processed to segment the audio data into the first segment and a second segment (Nie, col. 3 lines 43-65, indicate the audio/soundtrack (audio data) is processed into the first location (segment) and a second location (segment)).
As per dependent Claim 3, Nie teaches wherein the second segment is associated with a second position in the multi-view interactive digital media representation, wherein the second object position in the multiview interactive digital media representation triggers playback of the second segment (Nie, col. 3 lines 43-65, indicate the second location (segment) is associated with a second position in the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation), where the second object position in the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation) triggers playback of the second location (segment)).
As per dependent Claim 4, Nie teaches wherein the multi-view interactive digital media representation is a surround view (Nie, col. 4 lines 60-67, col. 5 lines 1-13, indicate the viewing scene of multi-dimensional media objects (multi-view 
As per dependent Claim 5, Nie teaches wherein the multi-view interactive digital media representation is a multi-view image (Nie, col. 3 lines 43-65, col. 5 lines 40-67, col. 6 lines 1-60, col. 7 lines 54-67, col. 8 lines 1-10, indicate the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation) is a multi-view image having multi-dimensional objects).
As per dependent Claim 6, Nie teaches wherein the multi-view interactive digital media representation is a three dimensional model (Nie, col. 2 lines 1-20, col. 5 lines 40-67, indicate the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation) is a three-dimensional scene (model)).
As per dependent Claim 7, Nie teaches wherein the audio data includes an audio recording that was obtained concurrently with a recording of images included in the multi-view interactive digital media representation (Nie, col. 3 lines 43-67, col. 4 lines 1-30, indicate the audio/soundtrack (audio data) includes an audio/soundtrack recording that was obtained at the same time (concurrently) with an activating (recording) of images of the scene objects in the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation)).
As per dependent Claim 8, Nie teaches wherein the audio data is an audio recording that was obtained separately from images included in the multi-view interactive digital media representation (Nie, col. 3 lines 43-67, indicate the audio/soundtrack (audio data) is an audio/soundtrack recording that was 
As per dependent Claim 9, Nie teaches wherein the audio data is a pre-recorded audio file (Nie, col. 3 lines 43-65, indicate the audio/soundtrack (audio data) is a pre stored (pre-recorded) audio interchange file).
As per dependent Claim 10, Nie teaches wherein the first segment and second segment are extracted from the audio data using independent component analysis (Nie, col. 3 lines 43-65, indicate the first location (segment) and second location (segment) are extracted independently/separately from the audio/soundtrack (audio data) using independent/separate object (component) analysis).
As per dependent Claim 11, Nie teaches wherein the first segment includes a first set of sound sources and the second segment includes a second set of sound sources (Nie, col. 3 lines 43-65, indicate the first location (segment) includes first audio/soundtrack sources and the second location (segment) includes second audio/soundtrack sources).
As per dependent Claim 12, Nie teaches wherein the first set of sound sources includes voices and the second set of sound sources includes background noises (col. 3 lines 43-65, indicate the first audio/soundtrack sources includes audio/soundtrack (voices) and the second audio/soundtrack sources includes soundtrack (background noises)).
As per dependent Claim 13, Nie teaches wherein the first position is a video object position associated with a captured object in the surround view (col. 3 lines 65-67, col. 4 lines 1-30 & 60-67, col. 5 lines 1-13, indicate the first position is a 
As per dependent Claim 14, Nie teaches wherein the first position is a video capture position with the position of the capture device ( col. 3 lines 43-67, col. 4 lines 1-30, col. 4 lines 60-67, col. 5 lines 1-13, indicate the first position is a video/movie capture position with the position of the scene camera (capture device) (col. 4 lines 60-67, col. 5 lines 1-13, col. 6 lines 25-45)).
As per dependent Claim 15, Nie teaches wherein the first segment includes sounds occurring near the first position in the multi-view interactive digital media representation, and wherein the second segment includes sounds occurring near the second position in the multi-view interactive digital media representation (col. 3 lines 43-67, indicate the first location (segment) includes soundtracks (sounds) associating with (occurring near) the first position in the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation), and where the second location (segment) includes soundtracks (sounds) associating with (occurring near) the second position in the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation)).
As per dependent Claim 17, Nie teaches wherein the user’s navigation through the multi-view interactive digital media representation includes navigating to the first position in the multi-view interactive digital media representation and navigating to the second position in the multi-view interactive digital media representation (col. 3 lines 43-67, indicate the user’s manipulation/navigation through the viewing scene of multi-dimensional media objects 
As per dependent Claim 18, Nie teaches wherein the first segment plays when the user navigates to the first position, and wherein a volume of the first segment decreases as the user navigates away from the first position and wherein the volume of the first segment increases as the user navigates towards the first position (col. 3 lines 43-67, indicate the first location (segment) plays when the user activates or manipulates/navigates to the first position, and where the audio (volume) of the first location (segment) may be changed (decreases or increases) to reflect the manipulation/navigation of the first position).
As per independent Claim 19, Claim 19 recites similar limitations as in Claim 1 is rejected under similar rationale. Furthermore, Nie teaches a medium (FIG 1)
As per independent claim 20, Claim 20 recites similar limitations as in Claim 1 is rejected under similar rationale. Limitation not recited below can be found in the rejection of Claim 1. Furthermore, Nie teaches 
processing the audio data, wherein processing the audio data includes segmenting the audio data into a first segment and a second segment and associating the first segment with a first position in the multi-view interactive digital media representation and the second segment with a second position in the multi-view interactive digital media representation (Nie, col. 3 lines 43-65, indicate processing the ; and
playing the audio data in coordination with the multi-view interactive digital media representation based on a user’s navigation through the multi-view interactive digital media representation, wherein the first segment is played when the first position in the multi-view interactive digital media representation is depicted and wherein the second segment is played when the second position in multi-view interactive digital media representation is depicted (Nie, col. 3 lines 43-67, col. 4 lines 1-30, col. 4 lines 60-67, col. 5 lines 1-13, indicate playing the audio/soundtrack (audio data) in coordination with the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation) based on a user’s manipulation/navigation through the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation), wherein the first location (segment) is played when the first position in the viewing scene of multi-dimensional media objects (multi-view interactive digital media representation) is activated/manipulated (depicted) and wherein the second location (segment) is played when the second position in the viewing scene of multi-dimensional .

Claim 16 remains rejected under 35 U.S.C. 103 as being unpatentable over Nie in further view of Birkbeck in further view of Cuban (US Publication No.  20170053169) in further view of Brown in further view of McCutchen (US Publication No. 20120092348).
As per dependent Claim 16, the cited art do not specifically teach wherein the user’s navigation through the multi-view interactive digital media representation includes selecting automatic playback, wherein automatic playback triggers play of a predetermined navigation through the multi-view interactive digital media representation, wherein the predetermined navigation includes a set sequence of views and audio data.
However, McCutchen specifically teaches wherein the user’s navigation through the multi-view interactive digital media representation includes selecting automatic playback, wherein automatic playback triggers play of a predetermined navigation through the multi-view interactive digital media representation, wherein the predetermined navigation includes a set sequence of views and audio data (Abstract, Claim 1, paragraphs [0011],[0015],[0027]-[0031],[0035]-[0039],  indicate an automatic method for directing the user's region of interest during the playback process of an immersive movie comprising the user’s navigation through a view track of an immersive movie (multi-view interactive digital media representation) includes selecting automatic playback, where automatic playback 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the user’s navigation through the multi-view interactive digital media representation includes selecting automatic playback, wherein automatic playback triggers play of a predetermined navigation through the multi-view interactive digital media representation, wherein the predetermined navigation includes a set sequence of views and audio data as suggested by McCutchen into Nie, Birkbeck, Cuban, and Brown’s systems because all these systems provide navigations/interactions of movie/media presentations or a scene of images.  The combination would enable Nie, Birkbeck, Cuban, and Brown’s systems to utilize multiple View Tracks which can be included with each movie and selectively chosen by the observer to enable different viewing experiences, such as tracking a particular character through an immersive scene as McCutchen suggested in paragraph [0011].

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.
On pages 7-9, in regards to independent claim 1, Applicant argues that the cited art, primarily Cuban, does not teach the limitation “retrieving a multi-view interactive digital media representation of image data, wherein the multi-view interactive digital media representation includes a plurality of two-dimensional (2D) images captured from a mobile device, wherein the 2D images are separated into content and context models which are fused together to render the multi-view interactive digital media representation navigable in one or more dimensions by selecting a viewpoint from which to view the image data, wherein the models are fused based in part on location information captured from an inertial measurement unit at the mobile device, wherein the content model includes an object and the context model includes scenery surrounding the object” Applicant argues that the cited paragraphs of 0015 and 0049 do not teach this limitation. Applicant  argues that Cuban merely subtracts out motion from a video and not used to fuse together content and context models to render a multi-view interactive digital media representation navigable in one or more dimensions by selecting a viewpoint from which to view the image data. Because Cuban does not teach the subject matter/limitation, Applicant argues the cited art does not teach the limitation/subject matter of "2D images are separated into content and context models" that are fused together based on location data "to render the multi-view interactive digital media representation navigable in one or more dimensions by selecting a viewpoint from which to view the image data,"
However, the Examiner disagrees.

Furthermore, the Examiner respectfully states that the combination of Nie, Birkbeck, and Cuban was used to teach the argued limitations of Claim 1, not Cuban alone. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, based on the language of the claim, the language of the argued limitation is written broadly. The language is silent on how exactly the 2d images are 
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of language of the limitation, Nie discloses retrieving a multi-view interactive digital media representation of image data, wherein the multi-view interactive digital media that were captured representation includes a plurality of two-dimensional (2D) images wherein the 2D images comprise separate content and context models which are fused together to render the multi-view interactive digital media representation navigable in one or more dimensions by selecting a viewpoint from which to view the image data, wherein the models are fused based (col. 2 lines 1-20, col. 3 lines 43-67, col. 4 lines 1-67, col. 5 
However, Nie fails to specifically disclose the plurality of two-dimensional (2D) images captured from a mobile device. However, Birkbeck discuss receiving an interactive multi-view player interface comprising where the interactive multi-view player 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “retrieving a multi-view interactive digital media representation” above, wherein the multi-view interactive digital media representation includes a plurality of two-dimensional (2D) images captured from a mobile device as suggested by Birkbeck into Nie’s system because both systems generate/create an interactive multi-view images/objects.  The combination would enable Nie’s system to utilize the time synchronization which enables seamless transition from different viewpoints of an event, rather than the typical playlist type of transition available from most sharing sites today, where linking the videos in space and time allows a user to seek along the event timeline beyond the duration of a single video and further may allow a user to interactively change viewpoint to get the feel from the event from a different location as Birkbeck suggested in paragraph [0019].

It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “retrieving a multi-view interactive digital media representation” above, a plurality of images captured from a mobile device, wherein the plurality of images include 2D images with location information from the mobile device as suggested by Cuban into Nie and Birkbeck’s systems because all these systems relate to interactive image data.  The combination would enable Nie and Birkbeck’s systems to overcome one or more of the aforementioned and other deficiencies experienced in conventional approaches to locating and identifying physical objects by enabling these objects to be identified, counted, tracked, monitored, and/or otherwise accounted for through the use of captured image data as Cuban suggested in paragraph [0014].
Therefore, in conjunction, the combination of Cuban with Nie teaches the limitation the 2D images are separated into content and context models which are fused together to render the multi-view interactive digital media representation navigable in one or more dimensions by selecting a viewpoint from which to view the image data, wherein the models are fused based in part on location information captured from an inertial measurement unit at the mobile device, wherein the content model includes an object and the context model includes scenery surrounding the object.
Therefore, the combination of Nie, Birkbeck, and Cuban teach the argued limitation.


Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177